DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 and 6/8/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 and 19 are objected to because of the following informalities: 
Regarding claim 1 and 19, the claims recites “one or more computer-readable hardware storage devices that store computer- executable instructions that are executable by the one or more processors,” which renders the storage device inactive. It is recommended to the applicant to recite an active storage device such as “one or more computer-readable hardware storage devices that store computer- executable instructions when executed  by the one or more processors cause the computer system to…”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are objected to for containing allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a), in the instant case, applicant should amend claims 1 and 19 to overcome the minor informalities as cited in point (3) above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, Gudur (WO 2022013879A1) ), discloses a method for distributed learning at a local computing device is provided. The method includes: training a local model of a first model type on local data, wherein the local data comprises a first set of labels; testing the local model on a portion of global data pertaining to the first set of labels, wherein the global data comprises a second set of labels and the first set of labels is a strict subset of the second set of labels; as a result of testing the local model on the portion of the global data pertaining to the first set of labels, producing a first set of probabilities corresponding to the first set of labels; and sending the first set of probabilities corresponding to the first set of labels to a central computing device.
The prior art, XU (US 20210342707), discloses generating residues by processing input records using machine learning (ML) models. Data clusters are identified by evaluating the input records and the residues using a clustering model. An ensemble is generated for a data cluster of the data clusters, where the ensemble comprises the ML models. A new input record is processed using the ensemble upon determining that the new record corresponds to the data cluster. A prediction is generated by evaluating an input record using the ML model. A residue is determined by comparing the prediction with a label for the input record. Another residue is generated.
The prior art, Andres (US 20220035839), discloses that Classification for data intake operations in an enterprise ensures that sensitive data is not disseminated inappropriately, but incurs substantial time, effort and expense. A method of classifying data in a large set of data repositories captures a set of raw rules resulting from inputs indicative of evaluations and conclusions of data classification operations, typically by logging data classification operations, and identifies patterns in the set of raw rules by consolidating duplicative conditions and eliminating inconsequential conditions. External conditions and observations may be referenced for applying a context to the rules based on a usage or domain of the data, and data sets of disparate entities may be examined for anonymizing the data and combining with other sets of anonymized data.
The prior art, Fox (US 20210240737), discloses a system has an anonymized resume corpus data identifier that comprises a computing device. An anonymized resume corpus data identification computer program has multiple sub-programs executable by the computing device or devices. The sub-programs configure the computing device or devices to access an anonymized resume corpus, to segment the corpus into resume snippets, and to cluster the resume snippets into groups. The resume snippets potentially pertain to the same individual within the group. The sub-program is configured for segmenting the corpus into resume snippets comprises on a per-resume basis
The prior art, Hunter (US 20210073287), discloses determining a set of features associated in memory of the computer system with a set of vertices of a first directed graph. A feature of the set of features is associated in memory of the computer system with a category type provided with a set of mutually exclusive categories. The set of extracted feature values are determined based on the set of input values, where the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph. A metric is determined based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph. The metric satisfies a first threshold is determined, and metric is stored in persistent storage.
The prior art, Marlin (US 20210158221), discloses  analyzing the field based on the identifying of the field using a processing device. The related field associated with the based on the analyzing of the field is identified using the processing device. The field is associated with the related field through relationship. The related field is analyzed based on the model using the processing device. A notification is generated based on the analyzing of the related field using the processing device. The notification is transmitted to the user device using a communication device. The model data and the model is stored using a storage device.
However, the prior art, either alone or in combination does not expressly disclose: “generating synthesized data by anonymizing microdata using a machine learning (ML) model, wherein the ML model generates the synthesized data by: reproducing, within the synthesized data, identified attributes that are identified from within the microdata, and applying a set of constraints that prevent rare combinations of the attributes from being reproduced in the synthesized data, said rare combinations of the attributes being combinations that satisfy a rarity threshold within the microdata; within a user interface (UI), receiving user input selecting, from among the attributes, specific attributes that, when selected, filter the synthesized data to thereby generate a subset of data records, each record in the subset of data records embodying a combination of the selected specific attributes; displaying, within the UI, a resulting synthesized aggregate count that is representative of a number of records included in the subset of data records; accessing a set of pre-computed microdata aggregate counts that indicate how many records in the microdata embody specific ones of the attributes or embody specific selected combinations of the attributes; based on the user input, attempting to identify, from the set of pre-computed microdata aggregate counts, a particular count corresponding to the selected specific attributes, the particular count reflecting how many records of the microdata would remain if the same selected specific attributes were used to filter the microdata; and upon a condition in which the particular count is identified, displaying the particular count simultaneously with the resulting synthesized aggregate count, wherein the particular count is juxtaposed for comparison next to the resulting synthesized aggregate count in the UI to facilitate juxtaposed comparison to determine how closely the resulting synthesized aggregate count matches the particular count.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436